Case 2:20-cv-08178-CCC-ESK Document 9-4 Filed 09/23/20 Page 1 of 2 PageID: 104




Richard Malagiere (RM-3991)
Leonard E. Seaman (LES-4799)
THE LAW OFFICES OF RICHARD MALAGIERE
A PROFESSIONAL CORPORATION
250 Moonachie Road, Suite 102
Moonachie, New Jersey 07074
Tel: (201) 440-0675
Attorneys for Defendant, Borough of Wallington

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

NEW WALLINGTON HOME, LLC, a                                  ORDER
New Jersey limited liability company;
MORN1NGSIDE at WALLINGTON,                        Civil Action No.: 2:20-cv-08178
LLC, a New Jersey limited liability
company,
                     Plaintiff,

v.

THE BOROUGH OF WALLINGTON,
and BOROUGH OF WALLINGTON
PLANNING BOARD,
               Defendants.

       THIS MATTER having been opened to the Court on motion by The Law Offices of

Richard Malagiere, PC (Richard Malagiere, Esq. and Leonard E. Seaman, Esq., appearing),

Attorneys for Defendant, Borough of Wallington, for an Order dismissing Plaintiffs’ Complaint

pursuant to Fed. R. Civ. P. 12(b)(6) for failure to state a claim upon which relief may be

granted, and the Court having considered the moving papers, opposition, arguments of

counsel and good cause having been shown;

       IT IS this     day of                       , 2020;

       ORDERED that the First and Second Counts of the Complaint in this matter are

hereby dismissed pursuant to Fed. R. Civ. P. 12(b)(6) due to failure to state a claim upon which

relief may be granted; and,
Case 2:20-cv-08178-CCC-ESK Document 9-4 Filed 09/23/20 Page 2 of 2 PageID: 105




       IT IS FURTER ORDERED that the Third Count of the Complaint, alleging unjust

enrichment, is hereby dismissed as this Court declines to exercise supplemental jurisdiction over

same; and,

       IT IS FURTHER ORDER that counsel for movant shall serve a copy of this Order on all

parties not served with a copy hereof electronically.




                                              Honorable Claire C. Cecchi, U.S.D.J.




                                                 2
